DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 9/16/2021 is acknowledged.
Claim 25 stands withdrawn as not being directed to the elected invention.
Drawings
The drawings are objected to because Figures 1, 3, and 6-7 contain text and numbers that are not legible at the submitted scan resolution.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 1 is objected to because of the following informalities:  “VR” and “AR” are abbreviations that should be made explicit in their first usage in the claims. For example “VR” may be amended to “virtual reality (VR)” and “AR” to “augmented reality (AR)” in the first usages. Subsequent usage may remain abbreviated as VR and AR.  
Appropriate correction is required.
Claim Interpretation
Generally, with respect to the claims, some of the dependent claims comprise elements that are not tied to a processor or other computerized control for implementing the claimed functional limitations. For example, claims 6-7, 9-10, etc. do not tie the functional limitations to a processor for controlling structure to perform the functions. Therefore they are given limited patentable weight and interpreted solely as intended use.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant application, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Regarding claim 3, the limitation “extended range of their innate abilities” is indefinite. Firstly, both the terms “extended” and “innate” are relative terms which renders the claim indefinite. The term “extended”, and likewise, “innate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, both “extended range” and “innate abilities” have been rendered indefinite from the use of these relative terms.
Regarding claims 8-10, the limitation “Mayer Wave / Sacral Cranial Pump,” renders the claims indefinite because it’s not clear if the ‘/’ character represents an equivalence, an “and,” or an “or.” For the purposes of examination, the ‘/’ character will be interpreted as “or.”
Regarding claims 8-10, the limitation “660nm/780nm,” renders the claims indefinite because it’s not clear if the ‘/’ character represents an equivalence, an “and,” or an “or.” For the purposes of examination, the ‘/’ character will be interpreted as “or.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez.
Regarding claim 1, Samec teaches an apparatus for therapy of cognitive impairment (¶[0407], e.g.), the apparatus comprising: 
a headwear cognition therapy unit (Fig. 9D, element 60, ¶[0007], ¶[0472]) comprising a housing having: 
i) a display (Fig. 9D, element 70, ¶[0472] “display”); 
ii) a camera (¶[0451] “camera assembly”); 
iii) a microphone (¶[0473] “one or more microphones”); 
iv) at least one speaker (Fig. 9D, element 66 “speakers” ¶[0542] e.g.); 

vi) an accelerometer (¶[0474] “accelerometers”, ¶[0482] “IMUs” an IMU is an inertial measurement unit comprising three axis accelerometers and three axis gyroscopes in the art of motion tracking); 
vii) a three-axis gyroscope (¶[0474] “gyros”, ¶[0482] “IMUs” an IMU is an inertial measurement unit comprising three axis accelerometers and three axis gyroscopes in the art of motion tracking); 
viii) a memory storing data comprising firmware (¶¶[0863-0864] programs stored on ROM, etc.) configured to use the speaker and the display to implement cognitive therapy (¶[0562] sounds and visual stimuli provided) and to detect when a patient is moving (¶[0496]), and both virtual reality (VR) and augmented reality (AR) modes (¶[0545], ¶[0561], ¶[0567], etc.);
ix) a processor executing the firmware (¶[0474] “processor”, ¶¶[0863-0864] programs stored on ROM, etc.); 
x) a location tracking sensor (¶[0474] “GPS units” GPS stands for global positioning system in the art).
Samec does not teach switching the unit from VR mode to AR mode or transparent mode such that the patient can see his/her surroundings contingent on detected user motion, nor is it explicit about a power supply component having a rechargeable battery.
Attention is brought to the Rouvinez reference, which teaches switching the unit from VR mode (¶[0101]) to AR mode (¶[0102]) or transparent mode (¶[0103]) such that the patient can see his/her surroundings (¶¶[0102-0103]) contingent on detected user motion (¶[0106]), comprising a rechargeable battery (¶[0054], ¶[0069] each of these available consumer electronics comprise a rechargeable battery)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the VR/AR headset of Samec to include automatic gestural control between VR and AR modes, as taught by Rouvinez, because according to Rouvinez, it solves a problem known in the art of VR/AR of detecting when to transition between VR and AR states (Rouvinez ¶[0006])
It would further have been obvious to modify the VR/AR headset of Samec to include a rechargeable battery, because it would solve the problem of waste from disposable batteries.
Regarding claim 3, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches wherein said firmware comprises code configured to autonomously evaluate, at pre-determined physician prescriptive intervals (¶¶[0407-0408]), the status of the patient's hearing (¶[0488]), vision (¶[0763]) and cognition (¶[0542]) over an extended range of their innate abilities (this is a relative amount of tests, Samec teaches many involving multiple sensory and cognitive systems of the user).
Regarding claim 5, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1. 

Regarding claim 11, Samec, as modified by Rouvinez teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec teaches further comprising a blood pressure pulse transducer (¶[0742]).
Regarding claim 13, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec teaches further comprising a light source configured to deliver photo-bio-modulated infrared light with a wave length of 600-1200nm to a retina of a person wearing the headwear cognition therapy unit (¶[0850-851] for the purposes of healing a retina).
Samec does not specifically disclose 660nm or 780nm light.
However, the effects of applying these ranges of infrared light are known in Samec. Therefore, optimizing the results of the applied infrared light would have been within the capacity of one of ordinary skill in the art, and they would have enjoyed a reasonable expectation of success. It is noted that Applicant has disclosed no criticality to these light ranges, merely the intended result of “to heal the retina,” in the originally filed disclosure dated 9/6/2019.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention at the time of filing to modify the disclosed 600-1200nm infrared light to use specifically 660nm or 780nm light, because it has been held that . "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding claim 14, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches where information exchange with the headwear cognition therapy unit comprises exchange of image files, video files, or music files (¶[0475] discloses that the content for AR presentation comes from remote servers, including image information).
Regarding claim 15, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1. 
Samec further teaches wherein the display comprises left and a right stereo displays, non-stereo displays, or a single display (¶[0440].
Regarding claim 16, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches wherein the camera comprises left and a right inward-pointing cameras (Fig. 9D, element 70 comprises a single hardware display, however ¶[0477] and ¶[0662] discuss stereograms).
Regarding claim 17, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec teaches further comprising a left and a right LED module (¶[0658]).
Regarding claim 18, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.

Regarding claim 19, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches wherein said at least one communication module comprises a wired communication module and a wireless communication module (¶[0475] wireless or wired connection).
Regarding claim 20, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1. 
Samec further teaches wherein said housing further contains a temperature sensor (¶[0482] for user body temperature, ¶[0484] for environmental temperature).
Regarding claim 21, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches wherein said housing further contains a humidity sensor (¶[0484] ambient humidity).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Coleman et al. (U.S. Patent Application Publication No. 2015/0199010,) hereinafter referred to as Coleman.
Regarding claim 2, Samec, as modified by Rouvinez teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec does teach utilizing artificial intelligence in the firmware (¶[0578], ¶[0869]) that support’s a patient’s privacy (¶[0478] data patterning allows for private information to be locked to a particular user).
Samec and Rouvinez do not teach utilizing artificial intelligence to support a patient's engagement.
Attention is brought to the Coleman reference, which teaches a VR/AR system comprising artificial intelligence for supporting a patient’s engagement (¶[0154] extracting additional types of training data improves user engagement).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the algorithms of Samec, as previously modified by Rouvinez, to include improving engagement, as taught by Coleman, because it grants a more intuitive interface for users (Coleman ¶[0154]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Janardhan et al. (U.S. Patent Application Publication No. 2019/0295304,) hereinafter referred to as Janardhan.
Regarding claim 4, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches incorporating smell as a feedback device (¶[0811]).

Attention is brought to the Janardhan reference, which teaches an AR/VR environment comprising a wirelessly controlled aroma injector operatively connected to one or more scent capsules (¶[0096]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the smell feedback of Samec, as previously modified by Rouvinez, to include a wireless aroma injector, as taught by Janardhan, because it would provide a more immersive experience for a desired relaxing VR/AR scene (Janardhan’s exemplary beach scene in ¶[0096] e.g.).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Martel (U.S. Patent Application Publication No. 2010/0130812,) hereinafter referred to as Martel.
Regarding claims 6 and 7, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches administering frequencies of light applied for a therapeutic effect (¶[0656]).
Samec and Rouvinez do not teach specific wavelengths of light that correspond to syntonic phototherapy or Dinshah’s therapeutic color wheel.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the therapeutically applied light of Samec, as previously modified by Rouvinez, to include Dinshah’s color wheel, and syntonic phototherapy colors, as taught by Martel, because Martel also teaches that combining phototherapy with additional therapeutic light effects has an improved effect (Martel ¶¶[0005-0006]).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Simon et al. (U.S. Patent Application Publication No. 2015/0142082,) hereinafter referred to as Simon.
Regarding claims 8-10, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches an electro-physiologic testing interface (¶[0411], ¶[0473] electrodes, ¶[0482] electrodermal sensors).
Samec and Rouvinez do not teach measuring heart rate variability and Mayer Wave or Sacral Cranial Pump with a single transducer of the electro-physiologic testing interface, or resynchronizing heart rate variability and Mayer Wave / Sacral Cranial Pump resonance.
Attention is brought to the Simon reference, which teaches measuring heart rate variability and Mayer Wave (¶[0266]), non-invasively, with a single transducer of an electro-physiologic testing interface (¶[0024]), and resynchronizing them through biofeedback (¶[0266]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrode sensors of Simon, as previously modified by Rouvinez, to include measuring HRV and Mayer Waves and coaching the user through biofeedback through synchronize them, as taught by Simon, because it improves user comfort as opposed to other HRV coordinating breath exercises (Simon ¶[0266]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Harris (U.S. Patent Application Publication No. 2016/0335765,) hereinafter referred to as Harris.
Regarding claim 12, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec teaches monitoring breathing rate (¶[0482]) and humidity (¶[0484]), but does not teach a moisture-sensitive sensor for measuring patient exhalations.
Attention is brought to the Harris reference, which teaches a humidity sensor configured to measure patient breaths by the moisture in exhaled air (¶[0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the breath sensor of Samec, as previously modified by Rouvinez, to use .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Osterhout et al. (U.S. Patent Application Publication No. 2015/0309316,) hereinafter referred to as Osterhout.
Regarding claim 22, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1. 
Samec and Rouvinez fail to be explicit about the power input and wired or wireless charging capabilities of the disclosed head-mounted units.
Attention is brought to the Osterhout reference, which teaches wherein said power supply component further comprises a wired charging component and a wireless charging component (¶[0410]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the implicit power source of Samec, as previously modified by Rouvinez, to utilize both wired and wireless charging, as taught by Osterhout, because it allows for maximum flexibility in restoring power to the user device.
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (U.S. Patent Application Publication No. 2017/0365101,) hereinafter referred to as Samec; in view of Rouvinez et al. (U.S. Patent Application Publication No. 2017/0262045,) hereinafter referred to as Rouvinez as applied to claim 1 above, and further in view of Peyman (U.S. Patent Application Publication No. 2018/0303667,) hereinafter referred to as Peyman; and Wong et al. (T. Wong et al., "Relation of Retinopathy to Coronary Artery Calcification: The Multi-Ethnic Study of Atherosclerosis", American Journal of Epidemiology, vol. 167, no. 1, pp. 51-58, 2007,) hereinafter referred to as Wong.
Regarding claims 23-24, Samec, as modified by Rouvinez, teaches the apparatus for therapy of cognitive impairment according to claim 1.
Samec further teaches UV cameras and light emitted to the eyes of the user (¶[0477], ¶[0854]).
Samec and Rouvinez do not teach taking measurements or images of the cornea and relating them to the amount of calcification in the heart.
Attention is brought to the Peyman reference, which teaches imaging a corneal via UV light (¶[0344]) to find corneal problems (¶[0153], ¶[0344]) in an AR/VR environment (¶[0289]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the UV eye-directed cameras of Samec, as previously modified by Rouvinez, to take corneal images and/or measurements, as taught by Peyman, “so as to provide potential diagnosis and options for therapy,” (Peyman, ¶[0344]).
Peyman also does not teach relating corneal images or measurements to the amount of calcification in the heart, nor UVA specific light at 280nm-310nm.
However, the effects of applying UV light are known in Peyman. Therefore, optimizing the results of the applied UV light would have been within the capacity of one 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention at the time of filing to modify the disclosed UV light to use specifically 280nm-310nm light, because it has been held that . "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Attention is brought to the Wong reference, which teaches relating corneal images or measurements to the amount of calcification in the heart (p.53, col. 1, ¶ 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the VR/AR diagnostic and therapy unit of Samec, as previously modified by Rouvinez and Peyman, above, to include a calcification score derived from retinopathy measurements, as taught by Wong, because Wong teaches that “(r)etinal vascular changes (e.g., microaneurysms, retinal hemorrhages, narrower retinal arterioles) are associated with hypertension and diabetes and predict clinical cardiovascular events,” (Wong, p. 52, col. 1, ¶ 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792